Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 17, 2021, that includes a response to the Final Office Action mailed September 25, 2020, has been entered. Claims 1 and 3 have been amended; claims 2, 5-13, 23, 24, 26, 27, 29, 30, 33, 34, 38, and 42-54 have been canceled; and claim 57 has been newly added. Claims 36, 37, and 39-41 have been withdrawn. Claims 1, 3, 4, 14-22, 25, 28, 31, 32, 35, and 55-57 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 3, 4, 14-22, 25, 28, 31, 32, 35, and 55-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prencipe et al. (WIPO International Patent Application Pub. No WO 2009/099452), in view of Joziak et al. (U.S. Patent Application Pub. No. 2009/0238769), and further in view of Winston et al. (U.S. Patent No. 5,330,748).
Applicant Claims
Applicant’s elected subject matter is directed to a dentifrice composition in the form of a paste or gel comprising 7-12 wt% arginine bicarbonate (i.e. basic amino acid); 25-40 wt% calcium carbonate particles 1-5 µm in size; 1-2 wt% zinc oxide (i.e. zinc ion source); 1 wt% Poloxamer 407 (i.e. nonionic block copolymer surfactant); stannous fluoride present in sufficient amount to provide 25-5,000 ppm fluoride ions; and 15-25 wt% sorbitol (i.e. orally acceptable vehicle); wherein the calcium carbonate can comprise a mixture of 5-15 wt% “first” particles 1-7 µm in size and 20-30 wt% “second” particles 0.5-6 µm in size; and wherein the composition does not comprise any anionic surfactant.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Prencipe et al. disclose a dentifrice composition for sensitive teeth in the form of a paste or gel comprising 7.5 wt% arginine bicarbonate (i.e. basic amino acid); 10-40 wt% calcium carbonate particles less than 5 µm in size; 0.01-5 wt% zinc ion source; 0.5-
Joziak et al. disclose a dentifrice composition for sensitive teeth in the form of a paste or gel comprising a basic amino acid; carbonate salt abrasive particles; 0.01-10 wt% of a zinc ion source; 1-2 wt% Poloxamer 407 (i.e. nonionic block copolymer surfactant); stannous fluoride present in sufficient amount to provide 1,000-5,000 ppm fluoride ions; and 19-23 wt% sorbitol (i.e. orally acceptable vehicle); wherein the abrasive particles can comprise a mixture “first” particles and “second” particles (e.g. Zeodent 165 and Zeodent 114); and wherein the composition does not comprise any anionic surfactant (abstract; paragraphs 0004, 0009, 0010, 0015, 0018, 0020, 0021, 0023, 0028, 0029, 0038, 0040, 0043, 0047-0049; Table 1, claim 17).
Winston et al. disclose a dentifrice composition in the form of a paste or gel comprising calcium carbonate abrasive; 1-5 wt% zinc oxide (i.e. zinc ion source); 0.1-2 wt% Pluronic nonionic block copolymer surfactant; fluoride ion source present in sufficient amount to provide 50-3,500 ppm fluoride ions; and sorbitol (i.e. orally acceptable vehicle); wherein the composition does not necessarily comprise an anionic 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Prencipe et al. do not explicitly disclose that the surfactant is specifically e.g. Poloxamer 407 nonionic block copolymer surfactant but not an anionic surfactant, and that the zinc ion source is specifically zinc oxide. These deficiencies are cured by the teachings of Joziak et al. and Winston et al. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Prencipe et al., Joziak et al., and Winston et al., outlined supra, to devise Applicant's presently claimed dentifrice composition. 
Prencipe et al. disclose a dentifrice composition for sensitive teeth in the form of a paste or gel that can comprise a zinc ion source and a surfactant, wherein the surfactant can be e.g. a nonionic surfactant (e.g. a Pluronic) or an anionic surfactant (e.g. sodium lauryl sulfate). Since Joziak et al. disclose that anionic surfactants can irritate the oral cavity and cause discomfort, particularly in people with sensitive teeth, and that a foaming agent comprising a nonionic surfactant, such as Poloxamer 407 (i.e. a Pluronic) and free of any anionic surfactant produces a foam quality that is just as good if not superior to the foam produced with an anionic surfactant, and does not irritate the oral cavity (paragraphs 0001, 0003, 0004); and since Winston et al. disclose et al. dentifrice composition for sensitive teeth, with the reasonable expectation that the resulting dentifrice composition will successfully fight plaque, tarter, and gingivitis without irritating the oral cavity and without leaving any unpleasant metallic and astringent taste.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617